United States Court of Appeals
                     For the First Circuit


No. 19-1689
                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                      JEAN LEONARD TEGANYA,

                      Defendant, Appellant.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. F. Dennis Saylor, IV, U.S. District Judge]



                             Before

                   Lynch, Kayatta, and Barron,
                         Circuit Judges.




     Christine DeMaso, Assistant Federal Public Defender, for
appellant.
     Alexia R. De Vincentis, Assistant United States Attorney,
with whom Andrew E. Lelling, United States Attorney, was on brief,
for appellee.


                          May 17, 2021
           BARRON, Circuit Judge.            Jean Leonard Teganya ("Teganya")

appeals his convictions and sentence for three counts of perjury

in violation of 18 U.S.C. § 1621 and two counts of fraud and misuse

of visas, permits, and other documents in violation of 18 U.S.C.

§ 1546(a).      The convictions are based on his alleged failure to

disclose     his    role    in     the    Rwandan    genocide    to   immigration

authorities.       We affirm.

                                           I.

           The following facts are not in dispute.                    Teganya was

born in Rwanda in 1971 to a Tutsi mother and Hutu father.                 Because

his father was Hutu, Teganya is considered Hutu as well.

           In      July    1994,    while    a    third-year    medical   student,

Teganya left his home country during the Rwandan genocide, which

targeted the country's Tutsi population, for Congo.                   From Congo,

Teganya traveled to Kenya                and India before obtaining a fake

Zimbabwean passport and flying to Canada in 1999.

           Once in Canada, Teganya applied for asylum in that

country, but Canadian authorities denied his application, first in

2002 and then, after a series of appeals, finally in 2012.                     The

ground for the denial was that Teganya "would not have survived"

in Rwanda in 1994 "if he was not perceived as sharing the common

intention to kill Tutsi and moderate Hutu."

           On August 3, 2014, Teganya, who had remained in Canada

despite having been denied asylum there, crossed the U.S.-Canadian


                                          - 2 -
border in Houlton, Maine.            He was apprehended by a U.S. Border

Patrol agent while he was walking down a road within a few miles

of the international border.          Teganya told the agent that he had

crossed the border illegally and that he was a refugee.              He then

applied for asylum in the United States.

             To apply for asylum, Teganya was required to complete a

Form I-589.      One of the questions on the form asks:

             Have you or your family members ever belonged to or
             been associated with any organizations or groups in
             your home country, such as, but not limited to, a
             political party, student group, labor union,
             religious organization, military or paramilitary
             group, civil patrol, guerilla organization, ethnic
             group, human rights group, or the press or media?

             Teganya answered that question "[y]es."           The form then

asks   for   a    description   of    the   "level   of   participation,   any

leadership or other positions held and the length of time you or

your   family     members   were     involved   in   each   organization    or

activity."       In response, Teganya wrote:

             My father was the local President (formerly
             Kibilira District) of [the Mouvement Républicain
             National pour la Démocratie et le Développement
             ("MRND")] from 1991 to 1994.      As a student, I
             belonged to the Red Cross Youth Section from 1986
             to 1991. I was president of the Red Cross Youth
             Section from 1989 to 1990. I will submit a detailed
             declaration prior to my asylum hearing.




                                      - 3 -
           Teganya did not divulge any political connection with

the MRND1 party of his own.

           Form I-589 also asks:

           Have you, your spouse or your child(ren) ever
           ordered,    incited,   assisted    or    otherwise
           participated in causing harm or suffering to any
           person because of his or her race, religion,
           nationality, membership in a particular social
           group or belief in a particular political opinion?

           That question is relevant to what is known as "the

persecutor     bar,"   which   prohibits   the   grant     of   asylum     to   an

individual who has engaged in persecution against another on

account   of    a   statutorily   protected      ground.        See    8   U.S.C.

§ 1158(b)(2)(A)(i) (providing that a noncitizen who has "ordered,

incited, assisted, or otherwise participated in the persecution of

any person on account of race, religion, nationality, membership

in a particular social group, or political opinion" is ineligible

to apply for asylum).

           Teganya answered the question "[n]o."            He also verbally

stated, while under oath in the bond hearing in connection with

his asylum application on September 16, 2014, that his father had

belonged to the MRND party but that he had not.                       He further

testified at the proceeding that while he was in Rwanda during the

genocide he had not witnessed civilians being turned over to the



     1 The MRND party is the Hutu-dominated political party that
controlled the Rwandan government when the genocide broke out.


                                   - 4 -
military to be killed and that he had not personally seen any

violence being carried out by government authorities or others at

the National University Hospital, in which he had worked as a

medical student, because the atrocities that were committed there

were carried out at night.

            On September 27, 2017, Teganya was charged in a five-

count indictment in the District of Massachusetts for two counts

of fraud and misuse of visas, permits, and other documents in

violation    of   18   U.S.C.   § 1546(a);   two   counts   of   perjury   in

violation of 18 U.S.C. § 1621(2); and one count of perjury in

violation of 18 U.S.C. § 1621(1).            The counts under 18 U.S.C.

§ 1546(a) and 18 U.S.C. § 1621(2) alleged that he had failed to

disclose in his asylum application that he was personally a member

of the MRND party and the Interahamwe, a youth militia wing of the

MRND party; and that he had falsely stated in that application

that   he   had   never   personally   ordered,    incited,   assisted,    or

otherwise participated in causing harm or suffering to another

because of that individual's membership in a particular social

group. The count under 18 U.S.C. § 1621(1) alleged that he falsely

stated at his immigration proceeding, while under oath, that he

had never belonged to a political party in Rwanda and that he had

not observed atrocities at the National University Hospital while

he was in that country during the genocide.




                                   - 5 -
             Teganya pleaded not guilty to each count, and his case

proceeded to trial, which lasted eighteen days.                    He testified in

his own defense at the trial, which focused on the extent of his

involvement with the genocide in Rwanda.                    The jury nevertheless

convicted Teganya on all five counts on April 5, 2019.

             At sentencing, the District Court imposed a prison term

of 97 months, which was at the high end of the sentencing range

that   it    had     calculated    for        him   under    the   U.S.     Sentencing

Guidelines.       The District Court based that range in part on a two-

level enhancement to his base offense level under the Guidelines

that the District Court determined applied for obstruction of

justice.     See U.S. Sent'g Guidelines Manual § 3C1.1 (U.S. Sent'g

Comm'n      2018)    (imposing     the        enhancement     where   a     defendant

"willfully obstructed or impeded, or attempted to obstruct or

impede,     the     administration       of    justice      with   respect    to   the

investigation, prosecution, or sentencing of the instant offense

of conviction" and where the "obstructive conduct" was related to

either the "offense of conviction and any relevant conduct" or "a

closely related offense").           In explaining why that enhancement

applied, the District Court pointed to the discrepancies between

Teganya's testimony on his own behalf at trial and "the testimony

taken as a whole," which it stated that it "believe[d]" and which

included     "testimony     that    [Teganya]        participated      in    multiple




                                         - 6 -
murders and rapes" and committed atrocities against Tutsis, and

that Teganya was an MRND member.

           The District Court entered judgment on July 2, 2019.

Teganya filed a timely notice of appeal on July 8, 2019.       See Fed.

R. App. P. 4(b)(1)(A)(i).    We have jurisdiction over his appeal

from his convictions under 28 U.S.C. § 1291 and over his appeal

from his sentence under 28 U.S.C. § 3742(a).

                                  II.

           We begin with the challenges that Teganya brings to his

convictions in which he argues that they must be vacated due to

certain statements that were made at trial by Dr. Phil Clark

("Clark"), who testified for the government as an expert witness

regarding the Rwandan genocide and its aftermath.        Teganya does

not question Clark's qualifications to testify as an expert on

those   matters.   He   instead    contends   that   certain   discrete

statements that Clark made during his testimony concern matters

that are not the proper subject of expert testimony under Federal




                                  - 7 -
Rules of Evidence 7022 and 704(b),3 are inadmissible under Rule

403,4 or both.5

          Teganya contends first that the District Court erred in

permitting Clark at certain points in his testimony at trial to

comment on the credibility of Teganya's own testimony, because

such commentary was not the proper subject of expert testimony

under Rules 702 and 704(b). Teganya points specifically to Clark's

testimony that it was "quite a common phenomenon during the

genocide that many Hutu perpetrators would also at some stage

during the genocide have harbored or protected Tutsi friends, Tutsi

neighbors, Tutsi family members"; that "it was a common defense of


     2 Federal Rule of Evidence 702 provides: "A witness who is
qualified as an expert . . . may testify in the form of an opinion
or otherwise if: (a) the expert's scientific, technical, or other
specialized knowledge will help the trier of fact to understand
the evidence or to determine a fact in issue; (b) the testimony is
based on sufficient facts or data; (c) the testimony is the product
of reliable principles and methods; and (d) the expert has reliably
applied the principles and methods to the facts of the case."
     3 Federal Rule of Evidence 704(b) provides: "In a criminal
case, an expert witness must not state an opinion about whether
the defendant did or did not have a mental state or condition that
constitutes an element of the crime charged or of a defense. Those
matters are for the trier of fact alone."
     4 Federal Rule of Evidence 403 provides:      "The court may
exclude relevant evidence if its probative value is substantially
outweighed by a danger of one or more of the following: unfair
prejudice, confusing the issues, misleading the jury, undue delay,
wasting time, or needlessly presenting cumulative evidence."
     5 Teganya does not distinguish between his arguments under
Rule 702 and Rule 704(b) and so we treat them as a single contention
that the challenged statements by Clark are not the proper subject
of expert testimony.


                               - 8 -
many accused to say I could not have committed these genocide

crimes of which I am accused because I was known to be protecting

these Tutsi"; and, in response to the question whether he was

"familiar with the theory that individuals could not [have engaged

in genocidal acts] if they came from mixed ethnicities," that this

"was a very common line of defense for genocide suspects."

          Because Teganya objected to these portions of Clark's

testimony below, our review of the District Court's decision to

admit that testimony is for "a manifest abuse of discretion."   See

United States v. Gordon, 954 F.3d 315, 327 (1st Cir. 2020) (quoting

United States v. Montas, 41 F.3d 775, 783 (1st Cir. 1994)).      We

find none.

          "An expert's opinion that another witness is lying or

telling the truth is ordinarily inadmissible . . . because the

opinion exceeds the scope of the expert's specialized knowledge

and therefore merely informs the jury that it should reach a

particular conclusion."   United States v. Gonzalez-Maldonado, 115

F.3d 9, 16 (1st Cir. 1997) (quoting United States v. Shay, 57 F.3d

126, 131 (1st Cir. 1995)).   Clark did not purport to be testifying,

however, about Teganya specifically in providing any of this

testimony, and we conclude that the District Court acted within

its discretion in treating the testimony as merely providing

context that might prove counter-intuitive to a layperson.      See

Shay, 57 F.3d at 132 (explaining that the "fundamental question"


                                - 9 -
that a district court faces in evaluating whether "a proposed

expert's testimony will assist the trier of fact is 'whether the

untrained layman would be qualified to determine intelligently and

to the best degree, the particular issue without enlightenment

from those having a specialized understanding of the subject matter

involved'" (alteration omitted) (quoting Montas, 41 F.3d at 783));

see also United States v. Tetioukhine, 725 F.3d 1, 7 (1st Cir.

2013) ("[T]he relevance of expert testimony regarding cultural

matters is context-dependent and must be assessed on a case-by-

case basis.").

            Moreover, to the extent that there was any risk that

these aspects of Clark's testimony might be understood to have

been addressing Teganya's own testimony, we note that the District

Court specifically instructed the jury that Clark's testimony that

it was a common defense for genocide perpetrators to argue that

they had defended or protected certain Tutsis was "background

information" and did not "say anything about what the defendant

did or did not do."          In addition, when Clark further testified

that it was not uncommon for those who had participated in the

genocide   to   be    of   mixed   ethnic    descent,    the   District   Court

"remind[ed] the jury" that his testimony was being permitted to

provide    "context    and   background"     as   "a    broad-spread   set   of

generalizations to help you understand things" but that it did not




                                    - 10 -
"answer how a specific person acted or felt or what that person's

motives were."

            Thus, at least given these admonitions to the jury, we

cannot conclude that it was an abuse of discretion for the District

Court to admit       the statements by            Clark described above      over

Teganya's objections.         See United States v. Henry, 848 F.3d 1, 12

(1st Cir. 2017) ("[A]ny danger posed by the [expert] testimony was

substantially mitigated by cross-examination and the district

court's limiting instruction.").               Accordingly, we reject this

ground for overturning Teganya's convictions.

            Teganya separately argues that the District Court erred

in permitting Clark's testimony that, in his research, he did not

come across reports of the Rwandan government in the wake of the

genocide attempting to coerce witnesses to testify against those

suspected    of    participating      in    the     genocide.      Because      the

government's      witnesses    testified       that   they   had   not   been   so

pressured, Teganya contends, Clark's testimony on that score was

not the proper subject of expert testimony under Rules 702 and

704(b) because it improperly bolstered the testimony of witnesses

for the government at trial who stated that they had not themselves

been so coerced.

            Relatedly,    Teganya          also     challenges     as    improper

bolstering   under    Rules     702   and    704(b)    the   District     Court's

admission of Clark's testimony that, when he interviewed genocide


                                      - 11 -
victims in Rwanda (none of whom was a witness in this trial), many

had   "fuzzy   recollections   of    the   past"   or    "reasons   to    not

necessarily tell the truth."        Teganya points out that at trial he

had sought to impeach testimony from two witnesses who stated that

Teganya had raped them during the genocide by establishing that

they had not mentioned him in earlier testimony they had given in

distinct proceedings about the genocide.

           Because Teganya failed to object to these aspects of

Clark's testimony below, however, our review is for plain error

only.   See United States v. Diaz, 300 F.3d 66, 76 (1st Cir. 2002).

He thus "must show '(1) an error, (2) that is clear or obvious,

(3) which affects his substantial rights, and which (4) seriously

impugns the fairness, integrity, or public reputation of the

proceeding.'"    United States v. Patrone, 985 F.3d 81, 84-85 (1st

Cir. 2021) (alteration omitted) (quoting United States v. Correa-

Osorio, 784 F.3d 11, 18 (1st Cir. 2015)).          He has not done so.

           In United States v. Rosales, 19 F.3d 763 (1st Cir. 1994),

we rejected a claim of plain error based on the prosecutor's

introduction of expert testimony about how minor victims discuss

incidents of sexual abuse.      Id. at 766.        We concluded that the

expert testimony was not "so prejudicial . . . 'as to undermine

the   fundamental   fairness   of    the   trial   and   contribute      to   a

miscarriage of justice,'" id. (quoting United States v. Geer, 923

F.2d 892, 897 (1st Cir. 1991)), because the defense presented


                                - 12 -
directly contradictory expert testimony and because the district

court "expressly instructed the jurors that they were free to

reject the opinions offered by the experts," id.

                  The   same     is    true   here.    Like   in    Rosales,      Teganya

presented his own expert witness, who testified that the Rwandan

government was generally considered to have coerced witnesses to

testify against suspected perpetrators of the genocide.                        And, like

in Rosales, the District Court instructed the jurors that it was

ultimately         for    them    to    decide    whether   to     credit   the    expert

testimony and whether to believe individual witnesses.                         Moreover,

in Rosales, the expert testified not only that minor witnesses who

had been the victims of such abuse generally "tend to be reluctant,

they       tend    to    be    embarrassed,      uncomfortable,      ashamed      of   what

happened," and are "very uncomfortable giving details," but also

that, with respect to the particular minor witnesses in that case,

the expert "saw that in these children."                      Id. at 765 (emphasis

added).       Given that Clark made no similar comment with respect to

Teganya himself or his witnesses, we cannot say in light of Rosales

that Teganya has established plain error with respect to the

admission of the expert testimony that he argues constitutes

bolstering of the government witnesses' testimony.6


       6Although Teganya appears to bring challenges to the
purported instances of commenting on witness credibility just
described under Federal Rule of Evidence 403 in addition to Rules



                                              - 13 -
          Teganya objects as well to Clark's description of the

phenomenon of genocide denial, which Clark explained at trial is

"the idea that an individual or a group would claim that a genocide

that is historically known to have occurred did not occur."

Teganya contends that the admission of that testimony violated

Federal Rule of Evidence 403, which provides for the exclusion of

testimony if its probative value is substantially outweighed by

the risk of unfair prejudice, as he contends that the testimony

"implied that the defense was ignoring, or at least minimizing, a

serious and well-documented tragedy."   But, Teganya did not object

to the testimony at issue below, and so again our review is for

plain error only, see Diaz, 300 F.3d at 76, and again he fails to

meet his burden to establish error of that kind.

          The government noted in its closing argument that "both

sides agree" that, although the genocide did not reach the city in

Rwanda in which Teganya lived until after it had reached other

parts of the country, "when it did, it was fierce."      Teganya's

defense counsel also made clear that Teganya was not disputing

that the Rwandan genocide occurred, stating in opening arguments



702 and 704(b), in his opening brief he merely asserts that the
testimony was more prejudicial than probative. In contending that
he was prejudiced by the testimony's admission, he develops no
argument that the testimony lacked probative value and does not
explain why the prejudice it caused to his defense was unfair.
See Fed. R. Evid. 403. Thus, we do not consider this argument.
See United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990).


                              - 14 -
that "no one is denying that the genocide took place."         Thus, even

if the evidence that Teganya challenges under Rule 403 had only

limited probative value, we cannot conclude that Teganya has met

his burden to show that any error here burdened his substantial

rights as he must do to establish plain error.          See Patrone, 985

F.3d at 84-85.

           Finally, Teganya argues that even if he cannot meet his

burden with respect to any of the individual errors addressed

above, they cumulatively require reversal.              It is true that

"[i]ndividual errors, insufficient in themselves to necessitate a

new trial, may in the aggregate have a more debilitating effect."

United States v. Peña-Santo, 809 F.3d 686, 702 (1st Cir. 2015)

(alteration in original) (quoting United States v. Sepúlveda, 15

F.3d   1161,   1195-96   (1st   Cir.   1993)).   But,   we   have   already

concluded with respect to Teganya's preserved claims that the

District Court did not err.       And, with respect to his unpreserved

claims, even if the District Court did err, they implicate only a

handful of statements by one witness in the course of an eighteen-

day trial involving thirty-four witnesses in which the defense had

ample opportunity to cross-examine the government's expert and

presented an expert of its own.            Moreover, the District Court

"issued 'final instructions to the jury [that] were strong and

clear' on their duty to . . . properly weigh the credibility of

witnesses."    United States v. Cormier, 468 F.3d 63, 74 (1st Cir.


                                  - 15 -
2006) (first alteration in original) (quoting United States v.

Rodríguez-Estrada, 877 F.2d 153, 159 (1st Cir. 1989)).                We thus

see no basis for finding cumulative error here.            See id.

                                   III.

           We turn now to Teganya's challenges to his sentence, in

which he contends that the District Court erred in calculating his

sentencing range under the U.S. Sentencing Guidelines by applying

the   two-level,   obstruction-of-justice         enhancement.       See   U.S.

Sent'g Guidelines Manual § 3C1.1 (U.S. Sent'g Comm'n 2018).                 He

does so on a number of grounds, none of which provides a basis for

overturning his sentence.

           First, Teganya contends that the application of the

obstruction-of-justice enhancement in his case impinges on his

federal constitutional right to testify on his own behalf.                 But,

he concedes that he failed to raise any such argument below, and

he makes no argument that plain-error review should not apply.              He

also concedes that he cannot show plain error.           We thus must reject

this contention.     See United States v. Jiménez, 946 F.3d 8, 16

(1st Cir. 2019).

           Teganya    next    contends     that    the    District    Court's

application   of     the     obstruction-of-justice       enhancement      was

inconsistent with the Guidelines and that his sentence must be

vacated in consequence.       He points out that where the underlying

crime is perjury, the obstruction-of-justice enhancement may only


                                  - 16 -
be applied if "a significant further obstruction occurred during

the investigation, prosecution, or sentencing of the obstruction

offense itself (e.g., if the defendant threatened a witness during

the course of the prosecution for the obstruction offense)."               U.S.

Sent'g Guidelines Manual § 3C1.1 cmt. n.7 (U.S. Sent'g Comm'n

2018).7 Teganya argues that the District Court erroneously applied

the       enhancement     without    finding    a       "significant    further

obstruction," because he argues that it did not find that he "did

anything other than repeat the charged falsehoods," which Teganya

contends     cannot     themselves   qualify   as   a    "significant   further

obstruction" for the purposes of the Guidelines in this instance.

              We may assume that Teganya preserved this challenge

because even on de novo review it fails.                 See United States v.

Tirado-Nieves, 982 F.3d 1, 11 (1st Cir. 2020) ("Because the claim

fails regardless of the standard applied, we assume, favorably to

[the defendant], that the claim was preserved."); United States v.

Corbett, 870 F.3d 21, 31 (1st Cir. 2017) ("We review the district

court's interpretation of the meaning and scope of a sentencing

guideline de novo . . . .").           As the D.C. Circuit persuasively

explained in United States v. McCoy, 316 F.3d 287 (D.C. Cir. 2003),

"[l]ying under oath to protect oneself from punishment for lying


      7The government concedes that, due to the way in which
Teganya's convictions were grouped for sentencing purposes,
application of the enhancement is appropriate only if such a
"significant further obstruction" occurred.


                                     - 17 -
under oath seems . . . to be precisely the sort of 'significant

further obstruction'" to which the Guidelines refer, id. at 289,

and thus we do not see how the Guidelines may be read to exclude

such conduct from triggering the enhancement's application.

               Indeed,     Teganya's   only   rejoinder       to    McCoy    is     that,

there,    the    D.C.    Circuit    "did   not    discuss     the    constitutional

dimensions of this issue or cite authority other than" United

States v. Dunnigan, 507 U.S. 87 (1993).                 But, we do not see how

that assertion provides a reason for us to reject the reading of

the Guidelines adopted in McCoy, given that McCoy did rely in part

on Dunnigan, see McCoy, 316 F.3d at 289, and that in Dunnigan the

Supreme    Court      explained     that   the    defendant        there    could    not

successfully contend "that increasing her sentence because of her

perjury interferes with her [federal constitutional] right to

testify"       for,   as    the    Court   "ha[s]      held    on     a     number    of

occasions[,] . . . a defendant's right to testify does not include

a right to commit perjury," Dunnigan, 507 U.S. at 96.                          Teganya

also     has    waived     any    challenge      to   the   application        of     the

obstruction-of-justice enhancement based on a contention that it

must be construed not to be triggered by perjurious statements

that repeated those for which he has been convicted, because any

other construction would violate his federal constitutional right

to testify in his own defense.




                                       - 18 -
             Teganya also argues that "[j]ust as pleading not guilty,

going   to    trial,    presenting     a   defense    of   truthfulness,   and

introducing evidence and witnesses to support that defense" cannot

give rise to the application of the enhancement, neither can

"making the choice to testify consistent with that defense."                We

again may assume that the challenge, which we understand to concern

the   meaning   of     the   obstruction-of-justice        enhancement   itself

rather than its constitutionality, is properly preserved, as it

fails even if we review it de novo.             See Tirado-Nieves, 982 F.3d

at 11; Corbett, 870 F.3d at 31.

             In so concluding, we note that the first three examples

that Teganya invokes to support his position do not do so.                 The

application notes to § 3C1.1 expressly provide that none of these

examples constitutes a "significant further obstruction," see U.S.

Sent'g Guidelines Manual § 3C1.1 cmt. n.2 (U.S. Sent'g Comm'n 2018)

(providing that the "refusal to enter a plea of guilty is not a

basis for application" of the enhancement, nor is a "defendant's

denial of guilt (other than a denial of guilt under oath that

constitutes perjury)"), without similarly providing as to the kind

of perjurious statements that were relied on by the District Court

in finding that he was subject to the enhancement.                And Teganya

fails to offer any basis for concluding that the fourth example he

has proffered, "introducing evidence and witnesses to support

[his]   defense,"      can    never   give     rise   to   the   enhancement's


                                      - 19 -
application in a trial for perjury.                  Cf. U.S. Sent'g Guidelines

Manual § 3C1.1 cmt. n.4(B) (U.S. Sent'g Comm'n 2018) (providing

that,     in   the     ordinary    case,   the       enhancement   can    apply    to

"committing, suborning, or attempting to suborn perjury").                         We

thus are not persuaded by his contention that the text of the

Guidelines does not contemplate application of the enhancement in

a case such as his.8

               Finally, Teganya separately challenges the adequacy of

the   District        Court's   findings      that    he   committed     perjury   in

testifying at trial. He neither argues that there was insufficient

evidence from which the District Court could have concluded that

he committed perjury nor contends that the District Court clearly

erred in making a particular factual finding.                   He likewise does

not argue that the District Court's findings fall short of what is

"necessary       to    permit     effective     appellate     review."       United

States v. Mendez, 802 F.3d 93, 99 (1st Cir. 2015) (quoting United

States v. Zehrung, 714 F.3d 628, 632 (1st Cir. 2013)).                     Instead,


      8 We are also not persuaded by the Eleventh Circuit's
unpublished opinion in United States v. Thomas, 193 F. App'x 881
(11th Cir. 2006), which holds that it was error for a district
court to apply the enhancement where the defendant testified
consistently with the grand jury testimony that gave rise to her
perjury conviction. Id. at 889-91. While we agree that the "base
offense level for perjury . . . adequately [takes] into account
the obvious obstruction of justice in perjury," id. at 890, it
does not follow, in our view, that doubling down on false
statements in a later proceeding is not itself additional
significant obstructive behavior.



                                       - 20 -
he   asserts   only   that,      even   if   the   obstruction-of-justice

enhancement could have theoretically been applied to his sentence,

the District Court's "pro forma" conclusions did not qualify as a

finding that any of Teganya's statements at trial was false.9              We

can again assume without deciding that this claim is properly

preserved and thus review it for clear error, see United States v.

García-Sierra, 994 F.3d 17, 39 (1st Cir. 2021) (considering the

defendant's    argument   that    the   district   court   failed   to   make

sufficiently specific findings and reviewing the determination

that a sentencing enhancement applied for clear error); United

States v. Rehal, 940 F.2d 1, 6 (1st Cir. 1991) (similar), because

the challenge still fails under that standard, see Tirado-Nieves,

982 F.3d at 11.

          It is true that the District Court did not specify which

of the statements Teganya made at trial it found were perjurious.



     9 In his reply brief, in addition to his arguments about
falsity, Teganya asserts that the District Court failed to make
findings as to the other elements of perjury in that it "d[id] not
discuss willfulness or explain how lying about these additional
matters was material." Even aside from the fact that this argument
was first developed in his reply brief, see Brandt v. Wand
Partners, 242 F.3d 6, 19 (1st Cir. 2001), Teganya's contention
overlooks the fact that the District Court concluded that he made
false statements "as outlined by the government in its argument,"
and that, in its sentencing memorandum, the government contended
that the statements in question were also both willful and
material. And, while Teganya asserts that there are reasons to
doubt whether the District Court adopted the government's position
as a whole in connection with falsity, he makes no such claim as
to willfulness or materiality.


                                   - 21 -
Instead, it stated only that it found "by a preponderance of the

evidence that the defendant made a variety of false statements

during    his   testimony,   as   outlined    by   the    government     in     its

argument, and that those statements were, taken as a whole,

material."      But, as we have previously noted, while it is "better

practice" for a district court in applying the obstruction-of-

justice enhancement to "specifically identif[y] the segments of

[the    defendant's]   testimony     it   found    to    be   false,"    such    an

"omission does not preclude affirmance of its finding in an

instance where . . . the record speaks eloquently for itself."

United States v. Akitoye, 923 F.2d 221, 229 (1st Cir. 1991).

            The record fills in the gaps here.           Among the statements

that the government highlighted to the District Court were comments

where    Teganya   "denied   being    aware   of   the    genocide      while    it

happened" and "denied having belonged to the MRND."                  Indeed, he

not only testified unequivocally that he was never a member of the

MRND party and that he never saw atrocities being committed at the

hospital, but he also elaborated on each point.                  The jury, in

reaching the verdict that it did, necessarily concluded that his

testimony in that regard was false beyond a reasonable doubt.

Moreover, although Teganya makes much of the fact that the District

Court in applying the enhancement was reluctant to make particular

findings that Teganya committed specific atrocities, we do not see

how any skepticism the District Court expressed with respect to


                                     - 22 -
some of the acts that Teganya denied undercuts the fact that it

did find other statements of Teganya's were false.       Thus, the

District Court did not clearly err when it held that Teganya "made

a variety of false statements during his testimony," as this

"generalized finding of untruthfulness" by the District Court was

"sufficiently supported by the record."   Rehal, 940 F.2d at 6.   We

thus see no basis for disturbing that finding and affirm Teganya's

sentence as well.

                               IV.

          For all these reasons, we affirm Teganya's convictions

and sentence.




                             - 23 -